
	

113 S948 IS: Ensuring Access to Quality Complex Rehabilitation Technology Act of 2013
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 948
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2013
			Mr. Schumer (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage and payment for complex rehabilitation technology items
		  under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Access to Quality Complex
			 Rehabilitation Technology Act of 2013.
		2.Establishing
			 separate benefit category for complex rehabilitation technologies within
			 Medicare
			(a)New
			 categorySection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)in subparagraph
			 (EE), by striking and at the end;
					(B)in subparagraph
			 (FF), by inserting and at the end; and
					(C)by inserting after
			 subparagraph (FF) the following new paragraph:
						
							(GG)complex
				rehabilitation technology items (as defined in subsection
				(iii));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					(iii)Complex rehabilitation
		  technology item(1)The terms complex
				rehabilitation technology item and CRT item mean an item
				that—
								(A)is designed and configured for a
				specific qualified individual to meet the individual’s unique—
									(i)medical, physical, and functional
				needs related to a medical condition; and
									(ii)capacities for basic activities of
				daily living and instrumental activities of daily living;
									(B)is primarily used to serve a medical
				purpose and is generally not useful to a person in the absence of illness or
				injury; and
								(C)requires certain services to ensure
				appropriate design, configuration, and use of such item, including—
									(i)an evaluation of needs and
				capacities and matching of the features and functions of CRT items to the
				qualified individual who will use such an item; and
									(ii)configuring, fitting, programming,
				adjusting, or adapting the particular complex rehabilitation technology item
				for use by such individual.
									(2)(A)The Secretary, in
				consultation with the Director of Office on Disability, the Chairman of the
				National Council on Disability, the Executive Director on the Interagency
				Committee on Disability, the Director of the National Institute on Disability
				and Rehabilitation Research of the Department of Education, and the Co-Chairmen
				of the Senior Oversight Committee’s Care Management Reform Team of the
				Department of Defense and the Veterans Administration, shall, by
				regulation—
									(i)designate items as complex
				rehabilitation technology items; and
									(ii)establish eligibility criteria to
				determine if an individual is a qualified individual based on the level of
				physical and functional needs and capacities related to a medical condition or
				conditions described in
				subparagraph (E).
									(B)The items designated as complex
				rehabilitation technology items under
				subparagraph (A)(i) shall include
				items which, as of January 1, 2013 , were classified within the following HCPCS
				codes: E0637, E0638, E0641, E0642, E0986, E1002, E1003, E1004, E1005, E1006,
				E1007, E1008, E1009, E1010, E1011, E1014, E1037, E1161, E1220, E1228, E1229,
				E1231, E1232, E1233, E1234, E1235, E1236, E1237, E1238, E1239 E2209, E2291,
				E2292, E2293, E2294, E2295, E2300, E2301, E2310, E2311, E2312, E2313, E2321,
				E2322, E2323, E2324, E2325, E2326, E2327, E2328, E2329, E2330, E2331, E2351,
				E2373, E2374, E2376, E2377, E2609, E2610, E2617, E8000, E8001, E8002, K0005,
				K0835, K0836, K0837, K0838, K0839, K0840, K0841, K0842, K0843, K0848, K0849,
				K0850, K0851, K0852, K0853, K0854, K0855, K0856, K0857, K0858, K0859, K0860,
				K0861, K0862, K0863, K0864, K0868, K0869, K0870, K0871, K0877, K0878, K0879,
				K0880, K0884, K0885, K0886, K0890, K0891, and K0898.
								(C)(i)The items designated as
				complex rehabilitation technology items under
				subparagraph (A)(i) shall include
				each item that—
										(I)as of January 1, 2013, was classified
				within the HCPCS codes under clause (ii); and
										(II)the Secretary, acting in consultation
				with suppliers and manufacturers of CRT items, determines which item should be
				removed from such code and assigned a new HCPCS code because such item is a
				complex rehabilitation technology item.
										(ii)The HCPCS codes under this clause
				are the following: E0143, E0950, E0951, E0952, E0955, E0956, E0957, E0958,
				E0960, E0967, E0978, E0990, E1015, E1016, E1028, E1029, E1030, E2205, E2208,
				E2231, E2368, E2369, E2370, E2605, E2606, E2607, E2608, E2613, E2614, E2615,
				E2616, E2620, E2621, E2624, E2625, K0004, K0009, K0040, K0108, and
				K0669.
									(D)The Secretary may not designate as a
				complex rehabilitation technology item—
									(i)adaptive equipment to operate motor
				vehicles;
									(ii)prosthetic devices described in
				subsection (s)(8); or
									(iii)orthotics and prosthetics described
				in subsection (s)(9).
									(E)In establishing the eligibility
				criteria under
				subparagraph (A)(ii), the
				Secretary shall include appropriate physical and functional needs and
				capacities arising from any of the following medical conditions:
									(i)Congenital disorders, progressive or
				degenerative neuromuscular diseases, or injuries or trauma that result in
				significant physical or functional needs and capacities.
									(ii)Spinal cord injury, traumatic brain
				injury, cerebral palsy, muscular dystrophy, spina bifida, osteogenesis
				imperfecta, arthrogryposis, amyotrophic lateral sclerosis, multiple sclerosis,
				demyelinating disease, myelopathy, myopathy, progressive muscular atrophy,
				anterior horn cell disease, post-polio syndrome, cerebellar degeneration,
				dystonia, Huntington’s disease, or spinocerebellar disease.
									(iii)Certain types of amputation,
				paralysis, or paresis that result in significant physical or functional needs
				and capacities.
									(F)(i)For 2014, the Secretary
				shall publish—
										(I)a list of items designated under
				subparagraph (A)(i) and the HCPCS
				codes for such items; and
										(II)the eligibility criteria established
				under
				subparagraph (A)(ii).
										(ii)For 2015 and each subsequent year,
				the Secretary shall publish any necessary updates to such list (including
				additions of new CRT items and any changes in applicable HCPCS codes) and to
				such eligibility criteria.
									(G)The Secretary shall make available,
				on a public Web site, the process by which the Secretary will consider requests
				from members of the public that the Secretary—
									(i)designate an item as a CRT item under
				subparagraph (A)(i); or
									(ii)amend the eligibility criteria
				established under
				subparagraph (A)(ii).
									(3)For purposes of this
				subsection:
								(A)The term capacity for basic
				activities of daily living means an individual’s capacity to safely
				participate in mobility and self-care activities including—
									(i)maintaining and changing body
				position;
									(ii)transferring to or from one
				surface to another;
									(iii)walking;
									(iv)moving from place to place using
				mobility equipment, in a safe and timely manner;
									(v)washing one’s self;
									(vi)caring for the body;
									(vii)toileting;
									(viii)dressing;
									(ix)eating;
									(x)drinking;
									(xi)looking after one’s health;
				and
									(xii)carrying, moving, and handling
				objects to perform and participate in other activities under this subparagraph
				and
				subparagraph (B).
									(B)The term capacity for instrumental
				activities of daily living means an individual’s capacity to safely
				participate in life situations in the home and community, including—
									(i)communicating;
									(ii)moving around using
				transportation;
									(iii)acquiring necessities, goods, and
				services;
									(iv)performing household tasks;
									(v)caring for household members and
				family members;
									(vi)caring for household
				objects;
									(vii)engaging in education, work,
				employment and economic life; and
									(viii)participating in community,
				social, and civic activities.
									(C)The term HCPCS refers to
				the Health Care Procedure Coding System.
								(D)The term
				individually-configured means, with respect to an item,
				that—
									(i)the item has a combination of
				features, adjustments, or modifications that are specific to the individual who
				uses such item; and
									(ii)the supplier of such item must
				measure the individual and configure, fit, program, adjust, or adapt the item,
				as appropriate, so that the item is consistent with—
										(I)an assessment or evaluation of the
				individual by an appropriate licensed clinician;
										(II)the written order required under section
				1834(p)(2)(B)(i); and
										(III)medical condition, physical and
				functional needs and capacities, and body size of the individual who will use
				the item, the period for which such individual will need such item, and the
				intended use of such item by such individual.
										(E)The term qualified individual
				means an individual who—
									(i)is enrolled under part B;
				and
									(ii)has physical and functional needs
				and capacities that arise from a medical condition that meet the eligibility
				criteria established by the Secretary under
				paragraph
				(2)(A)(ii).
									.
				3.Payment
			 rulesSection 1834 of the
			 Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following:
			
				(p)Coverage and
				payment for CRT items
					(1)General rule for
				payment
						(A)In
				generalNot later than the
				date that is one year after the date of the enactment of this subsection,
				subject to
				subparagraph (B), the Secretary shall
				determine a payment system that shall apply to CRT items—
							(i)with HCPCS codes
				that were assigned to the item under section 1861(iii)(2)(C)(i)(II);
							(ii)for which no
				HCPCS code was assigned prior to such date; or
							(iii)which, prior to
				such date, was classified under a miscellaneous HCPCS code.
							(B)ConsiderationsIn determining the payment system under
				subparagraph (A), the Secretary—
							(i)may disregard the
				freezes on CPI increases to the payment amounts for durable medical equipment
				that occurred before the date of the enactment of this subsection, when
				determining the payment amount for CRT items; and
							(ii)shall ensure that
				the payment amounts for CRT items under such system are adequate to provide
				qualified individuals with access to such items and to encourage innovation,
				taking into account—
								(I)the unique needs of qualified individuals
				for access to CRT items;
								(II)the unique
				complexity of CRT items; and
								(III)the resources
				and staff needed to provide appropriate customization of CRT items for a
				qualified individual.
								(C)Exclusive
				payment ruleThis subsection
				shall constitute the exclusive provision of this title for payment for CRT
				items under this part or under part A to a home health agency.
						(D)Limitation on
				paymentNo payment shall be made under this subsection for a CRT
				item unless such CRT item—
							(i)is
				provided to a qualified individual;
							(ii)meets the
				clinical conditions for coverage established under
				paragraph (2); and
							(iii)is furnished by
				a supplier accredited pursuant to
				paragraph (3).
							(2)Clinical
				conditions for coverage
						(A)In
				generalThe Secretary shall
				establish standards for clinical conditions for payment for CRT items under
				this subsection.
						(B)RequirementsThe
				standards established under
				subparagraph (A) shall require the
				following:
							(i)Written
				order
								(I)In
				generalA qualified ordering practitioner shall provide a written
				order for a CRT item for a qualified individual before the Secretary may
				provide payment for such item for such individual under this subsection.
								(II)CRT
				evaluationIn the case of a
				CRT item that is categorized by the Secretary, for purposes of the program
				under this title, as a manual wheelchair or a power wheelchair, and is to be
				provided to a qualified individual who has a diagnosis specified under
				subparagraph (C), the qualified ordering
				practitioner may not provide a written order under
				subclause (I) unless the qualified
				individual has undergone a CRT evaluation conducted by a licensed physical
				therapist or occupational therapist who has no financial relationship with the
				CRT supplier.
								(ii)Documentation
				of medical necessityA
				qualified ordering practitioner who provides a written order under
				clause (i) shall maintain
				documentation of the medical necessity of such order for a period of seven
				years and shall make such documentation available to the Secretary upon
				request. The documentation of medical necessity under this clause shall
				include—
								(I)evidence that the
				individual for whom the order was written has physical and functional needs and
				capacities related to a medical condition that meet the eligibility criteria
				established under section 1861(iii)(2)(A)(ii); and
								(II)evidence of any
				CRT evaluation required under
				clause (i)(II).
								(C)Specification of
				diagnosis for CRT evaluationThe Secretary, in consultation with
				relevant parties (including the agencies listed in section 1861(iii)(2)(A),
				physicians, licensed physical therapists, licensed occupational therapists, and
				suppliers of complex rehabilitation technologies) shall specify the diagnoses
				and other medical presentations for which the requirement for a CRT evaluation
				under
				subparagraph (B)(i)(II) shall
				apply.
						(D)Coverage
				determinationsIn developing
				the standards under
				subparagraph (A), the coverage of CRT
				items with respect to an individual shall be based on—
							(i)the specific
				medical, physical, and functional needs of the individual;
							(ii)the individual’s capacities for safe
				participation in basic activities of daily living and instrumental activities
				of daily living in all routinely encountered environments (as such terms are
				defined in section 1861(iii)(3)); and
							(iii)the individual’s
				expected progression of such needs and capacities.
							(E)Payment for
				residents of skilled nursing facilitiesIn the case of a
				qualified individual who is a resident of a skilled nursing facility, payment
				may only be made under this subsection for a CRT item for such individual if
				such CRT item is required as part of a plan of care to allow the transition of
				such individual from the skilled nursing facility to a home or community
				setting.
						(3)Establishment of
				quality standards
						(A)EstablishmentThe Secretary shall establish, through
				regulation, quality standards for suppliers of CRT items. Such standards shall
				be applied prospectively and shall be published on the Internet Web site of the
				Centers for Medicare and Medicaid Services.
						(B)ConsultationIn establishing the quality standards under
				subparagraph (A), the Secretary shall
				consult with relevant parties (including clinicians, consumer groups,
				suppliers, and manufacturers).
						(C)Requirements of
				standardsIn establishing the
				quality standards under
				subparagraph (A), the Secretary shall
				require that the suppliers of CRT items meet the following requirements:
							(i)DME standards as
				minimumThe supplier complies
				with all of the standards that are applicable to suppliers of durable medical
				equipment under subsection (a)(20) and suppliers of medical equipment and
				supplies under subsection (j).
							(ii)Qualified CRT
				professionalThe supplier of a CRT item makes available, in each
				service area served by such supplier, at least one qualified CRT professional
				to—
								(I)analyze the needs and capacities of
				individuals for a CRT item in collaboration with the clinical team;
								(II)assist in
				selecting an appropriate CRT item for such individual, given such needs and
				capacities; and
								(III)provide
				technology-related training to such individual in the proper use and
				maintenance of the CRT items.
								(iii)Trial
				equipmentThe supplier of the
				CRT item provides the qualified individual with appropriate equipment for trial
				and simulation, if a physician, licensed physical therapist, or licensed
				occupational therapist determines that the provision of such equipment is
				necessary.
							(iv)Information on
				repairThe supplier of the CRT item provides the qualified
				individual with written information on the service and repair of the CRT item
				provided to such individual.
							(v)RepairThe supplier of a CRT item—
								(I)makes available,
				in each service area served by such supplier, at least one qualified CRT
				service technician to service and repair CRT items that—
									(aa)are
				furnished by such supplier; and
									(bb)at
				the time of the need for repair, are located in a service area of the supplier;
				or
									(II)at the time of
				sale of the CRT item, discloses to the qualified individual that the supplier
				does not provide repair service for such item and provides contact information
				for entities that do provide such repair service.
								(vi)Rental
				equipmentIf payment is allowed under paragraph (6), the supplier
				of the CRT item provides temporary rental equipment to the qualified individual
				when the supplier is repairing a qualified individual’s CRT item that was paid
				for under this subsection.
							(4)Application of
				standards and accreditation program for suppliers of CRT items
						(A)In
				general
							(i)Requirement for
				provider or supplier numberThe Secretary shall not provide a
				supplier of CRT items with a provider or supplier number to submit claims for
				payment under this title unless the supplier is in compliance with the
				standards under paragraph (3).
							(ii)Requirement for
				paymentPayment shall not be made under this part for CRT items
				furnished by a supplier unless the supplier is in compliance with the standards
				under paragraph (3).
							(B)Application of
				accreditation requirementIn implementing quality standards under
				paragraph (3), the Secretary shall require
				suppliers furnishing CRT items, on or after one year after the standards are
				published under such paragraph, directly or as a subcontractor for another
				entity—
							(i)to
				comply with such standards; and
							(ii)to have submitted
				to the Secretary evidence of accreditation by an accreditation organization
				designated under
				subparagraph (C) demonstrating that the
				supplier is complying with such standards.
							(C)Designation of
				independent accreditation organizationsNot later than the date
				that is one year after the date on which the Secretary implements the quality
				standards under
				paragraph (3), the Secretary shall
				designate and approve one or more independent accreditation organizations
				that—
							(i)are approved under
				subsection (a)(20)(B); and
							(ii)the Secretary has
				determined have the capability to assess whether suppliers of CRT items meet
				the quality standards established under
				paragraph (3).
							(5)Coding system
				for complex rehabilitation technologies
						(A)In
				generalThe Secretary shall,
				in consultation with suppliers and manufacturers of CRT items, and utilizing
				existing coding systems, establish a HCPCS coding subset that shall utilize and
				include HCPCS codes described in section 1861(iii)(2) for CRT items for which
				payment may made under this subsection.
						(B)Treatment of
				existing products
							(i)In
				generalWith respect to CRT items for which payment was available
				under this title before the effective date of the amendments made by
				Ensuring Access to Quality Complex
				Rehabilitation Technology Act of 2013, the Secretary shall assign
				such items to a code in the coding subset established under
				subparagraph (A).
							(ii)UpdatesAfter the initial assignment under
				clause (i), the Secretary may decide
				to reassign additional product categories, or items within those categories,
				that exist before the date of the enactment of this subsection to the CRT
				coding subset.
							(iii)ConsultationBefore making reassignments of CRT items
				under
				clause (ii), the Secretary shall
				consult with suppliers and manufacturers of such items. The Secretary shall not
				require manufacturers of CRT items for which payment was available under this
				title before the effective date of the amendments made by the
				Ensuring Access to Quality Complex
				Rehabilitation Technology Act of 2013 to submit requests for
				reassignment of the code for such product to the coding subset under
				subparagraph (A) as long as—
								(I)no changes have
				been made to the code definitions, required code characteristics or test
				requirements; and
								(II)the item was
				previously verified to meet the code requirements.
								(C)Removing complex
				rehabilitation technology from DME codesThe Secretary shall, in
				consultation with suppliers and manufacturers of CRT items—
							(i)remove from the
				coding subset for durable medical equipment any CRT items that are included in
				the coding subset under
				subparagraph (A); and
							(ii)assign new codes
				to such CRT items for purposes of including such items in the subset under
				subparagraph (A).
							(D)New
				technology
							(i)In
				generalThe Secretary shall
				update as needed the HCPCS level II process used to modify the code set to
				include CRT items for the purposes of establishing new codes and determining
				products to be classified as CRT items. In determining if a product is a CRT
				item, the Secretary shall consider—
								(I)if the product is
				novel;
								(II)the clinical
				application of the product; and
								(III)the ability of
				the product to address the unique needs and capacities of a qualified
				individual.
								(ii)Inclusion of
				codes in listThe Secretary shall include the codes established
				in
				clause (i) in the list under section
				1861(iii)(2)(F).
							(E)Miscellaneous
				code for innovation and local coverage determinationsThe coding
				subset established under
				subparagraph (A) shall include at least
				one miscellaneous code for items not otherwise classified.
						(6)Replacement of
				CRT items
						(A)In
				generalPayment shall be made for the replacement of a CRT item
				(or for the replacement of any part of such item) without regard to continuous
				use or useful lifetime restrictions established under section 1834(a)(7)(C) for
				items of durable medical equipment if a qualified ordering practitioner
				determines that the provision of a replacement item (or a replacement part of
				such an item) is necessary because—
							(i)there was a change
				in the physiological condition of the qualified individual to whom such item
				was provided;
							(ii)there was an
				irreparable change in the condition of the CRT item (or, in the case of the
				replacement of a part, in the part of the CRT item); or
							(iii)the CRT item requires repairs and the cost
				of such repairs would be more than 50 percent of the cost of a replacement of
				the CRT item.
							(B)Deferral to
				providers
							(i)In
				generalSubject to
				clause (ii), if a qualified
				ordering practitioner determines that a replacement of the CRT item, or the
				replacement of a part of a CRT item, is necessary pursuant to subparagraph (A),
				the replacement item or part is deemed to be reasonable and necessary for
				purposes of section 1862(a)(1)(A).
							(ii)Exception for
				items under 3 years oldIf
				the CRT item that is being replaced (or the part of the CRT item that is being
				replaced) under
				subparagraph (A) is less than 3 years
				old (calculated from the date on which the qualified individual began to use
				the CRT item or part), the Secretary may require the qualified ordering
				practitioner to provide confirmation of necessity of the replacement item or
				replacement part, as the case may be.
							(7)Payment for
				temporary rental
						(A)In
				generalIf a CRT item owned by a qualified individual needs to be
				repaired, payment may be made under this subsection for the temporary rental of
				a CRT item while the CRT item owned by such individual is being
				repaired.
						(B)Basis;
				limitationPayment permitted under
				subparagraph (A) shall be made on a
				monthly basis, and the period of rental may not exceed two months.
						(C)Payment
				amountThe amount of payment allowed under
				subparagraph (A) for a month for the
				rental of a CRT item shall be 10 percent of the purchase price for the CRT
				item.
						(8)DefinitionsFor
				purposes of this subsection:
						(A)HCPCSThe
				term HCPCS refers to the Health Care Procedure Coding
				System.
						(B)Qualified CRT
				professional
							(i)In
				generalThe term qualified CRT professional means an
				individual who—
								(I)is certified by
				the Rehabilitation Engineering and Assistive Technology Society of North
				America as an assistive technology professional or is certified by another
				organization designated by the Secretary (acting in consultation with relevant
				parties) as providing a certification that is equivalent to, or more stringent
				than, the assistive technology professional certification; and
								(II)beginning two
				years after the establishment of the designation under
				clause (ii), achieves an additional
				designation that demonstrates the individual’s competencies and experience in
				supplying CRT items.
								(ii)EstablishmentNot
				later than one year after the date of the enactment of this subsection, the
				Secretary, acting in consultation with relevant parties, shall establish the
				additional designation under
				clause (i)(II).
							(iii)Relevant
				partiesFor purposes of this
				subparagraph, the term relevant parties includes clinicians,
				consumer groups, CRT suppliers, and CRT manufacturers.
							(C)Qualified CRT
				service technicianThe term qualified CRT service
				technician means an individual who—
							(i)is
				factory-trained by the manufacturers of the CRT items being offered by the
				suppler of such items;
							(ii)is trained and
				educated (including through on the job training) to assemble, fit, program,
				service, and repair CRT items; and
							(iii)on an annual
				basis, completes at least 10 hours of continuing education specific to the
				assembly, fitting, programming, service, and repair of CRT items.
							(D)Qualified
				individualThe term qualified individual has the
				meaning given such term in section 1861(iii)(3)(E).
						(E)Qualified
				ordering practitionerThe term qualified ordering
				practitioner means a physician (as defined in section 1861(r)), a
				physician assistant, nurse practitioner, or a clinical nurse specialist (as
				those terms are defined in section
				1861(aa)(5)).
						.
		4.Conforming
			 amendments
			(a)Exclusion from
			 the in-Home use limitation for DMESection 1861(n) of the Social Security Act
			 (42 U.S.C. 1395x(n)) is amended by adding at the end the following: For
			 2014 and subsequent years, such term does not include complex rehabilitation
			 technologies (as defined in subsection (iii))..
			(b)Exemption from
			 competitive acquisitionSection 1847(a)(7) of the Social Security
			 Act (42 U.S.C. 1395w–3(a)(7)) is amended by adding at the end the following new
			 subparagraph:
				
					(C) CRT
				itemsFor 2014 and subsequent
				years, complex rehabilitation technology items (as defined in section
				1861(iii)).
					.
			(c)Exemption from
			 SNF consolidated billingSection 1888(e)(2)(A)(iii) of the Social
			 Security Act (42 U.S.C. 1395yy(e)(2)(A)(iii)) is amended by adding at the end
			 the following:
				
					(VI)Complex rehabilitation technology items (as
				defined in section 1861(iii)) if delivered to an inpatient for use during the
				stay in the skilled nursing facility as part of the plan of care to allow the
				transition of such qualified individuals from the skilled nursing facility
				setting to the home and
				community.
					.
			(d)Payment
			 exclusionsSection 1834(a) of the Social Security Act (42 U.S.C.
			 1395m(a)) is amended—
				(1)in paragraph (4),
			 by adding at the end the following sentence For 2014 and subsequent
			 years, the items covered by this paragraph shall not include complex
			 rehabilitation technology items (as defined in section
			 1861(iii)).;
				(2)in paragraph
			 (7)(A), by adding at the end the following: For fiscal year 2014 and
			 subsequent years, the previous sentence shall not apply to power-driven
			 wheelchairs that are designated as CRT items under section 1861(iii).;
			 and
				(3)in paragraph (16),
			 by inserting at the end the following: The Secretary shall impose (and,
			 may, as allowed by the second sentence of this paragraph, waive) the
			 requirements of the first sentence of this paragraph to suppliers of complex
			 rehabilitation technology items, except that, in order to avoid duplicate
			 bonds, the Secretary shall not impose such requirements with respect to
			 suppliers of complex rehabilitation technology items if such suppliers also
			 participate in the Medicare program as suppliers of durable medical
			 equipment..
				(e)Requirements for
			 suppliers of medical equipment and suppliesSection 1834(j)(5) of
			 the Social Security Act (42 U.S.C. 1395m(j)(5)) is amended—
				(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
			 and
				(2)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)complex rehabilitation technology items (as
				defined in section
				1861(iii));
						.
				5.Effective
			 dateThe amendments made by
			 this Act shall apply to items and services furnished on or after January 1,
			 2014.
		
